t c memo united_states tax_court bobbi jean a mbugua petitioner v commissioner of internal revenue respondent docket no filed date paul j mansur for petitioner erika b cormier for respondent memorandum opinion halpern judge respondent has determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax taking into account concessions by petitioner the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for her son w m p head_of_household filing_status and an earned_income_credit unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the parties submitted this case fully stipulated under rule the stipulated facts are so found and the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner bears the burden_of_proof see rule a background petitioner resided in new hampshire at the time she filed the petition petitioner timely filed form_1040 u s individual_income_tax_return for on the form_1040 she elected head_of_household filing_status and claimed w m p as a dependent she claimed a dependency_exemption deduction on account of w m p she also claimed an earned_income_credit of dollar_figure w m p was born in and is a citizen_of_the_united_states he was not married during petitioner and w m p ’s father father have never been married and did not live together during 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that she has satisfied the preconditions for its application petitioner cannot document the number of days w m p was actually present in her home during petitioner did not attach form_8332 release of claim to exemption for child of divorced or separated parents or any other written declaration indicating father would not claim w m p as a dependent to the form_1040 discussion i the dependency_exemption sec_151 allows deductions for personal exemptions an unmarried individual is entitled to a personal_exemption for himself or herself and an additional exemption for each dependent see sec_151 the term dependent is defined in sec_152 to include either a qualifying_child or a qualifying_relative those terms are in turn defined in sec_152 and d respectively petitioner makes no argument that w m p is her dependent by virtue of being a qualifying_relative and she has failed to show that w m p was with respect to her for a qualifying_child two necessary conditions of qualifying_child status are that the child and the taxpayer have the same principal_place_of_abode for more than one-half of the taxable_year and that the child not provide more than one-half of his or her own support eg from receipt of public assistance for the taxable_year see sec_152 d petitioner has failed to show that she satisfies either condition petitioner has also failed to show that w m p would be a qualifying_child under the special rule for parents living apart found in sec_152 she has not shown that she attached a written declaration to the form_1040 as required by sec_152 put simply petitioner has failed to carry her burden of proving her entitlement to a dependency_exemption deduction for w m p ii head_of_household filing_status sec_1 applies an advantageous tax_rate to the taxable_income of an individual who qualifies as head of a household compare sec_1 with sec_1 rate generally applicable to taxable_income of unmarried individuals as pertinent to this case the term head of a household is defined in sec_2 to mean an individual unmarried at the end of the taxable_year who among other things maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of among others a qualifying_child as defined in sec_2in fact our examination of the parenting plan dated date stipulated by the parties would seem to indicate that if its terms were followed during w m p could not have had the same principal_place_of_abode as petitioner for more than half of that year c for reasons similar to those discussed above petitioner has failed to prove her entitlement to head_of_household filing_status for iii earned_income_credit sec_32 allows an eligible_individual an earned_income_credit as pertinent to this case sec_32 defines an eligible_individual as any individual who has a qualifying_child within the meaning of sec_152 for reasons similar to those discussed above petitioner has failed to show her entitlement to an earned_income_credit for iv conclusion we sustain respondent’s adjustments giving rise to the deficiency in petitioner’s federal_income_tax decision will be entered for respondent
